



Exhibit 10.1


[Aetna Logo]                                
Mark Bertolini
Chairman and Chief Executive Officer
Aetna
151 Farmington Avenue
Hartford, CT 06156
860-273-1188


September 17, 2015


Gary Loveman
   
Dear Gary:


We are pleased to offer you the position of Executive Vice President, Healthcare
Services Business, which will serve as your internal corporate title. Your
external facing title in the market will be President, Healthcare Services. We
look forward to having you start work on or before November 1, 2015. Your
principal work location will be Boston MA. Please note that the amount of time
you spend in multiple states due to business travel may impact your state tax
liability.


Your base salary will be $800,000 per year, payable in accordance with the
company’s regular payroll practices (currently bi-weekly). Your salary will be
reviewed periodically for a possible salary increase and the company may also
from time to time review and adjust salaries to reflect appropriate compensation
for each position. We have agreed that your base salary will not be reduced
without your consent, other than in connection with a ratable reduction prior
affecting all senior officers of the company.


You will be eligible for consideration for a pro-rated award under the company’s
annual incentive program beginning with the 2015 performance year (payable in
2016) as long as the plan is in effect. Each year thereafter, while you are
employed by the company, you will be eligible for consideration for additional
awards under the annual incentive program while the plan remains in effect. Your
full-year annual target bonus opportunity will be 110% of your base salary or
such other percentage target that is in line with your position under applicable
Company plans or policies.
 
We will recommend to the Board of Directors’ Committee on Compensation and
Talent Management that you be awarded sign-on restricted stock units (RSUs)
which we consider as having a total target grant value of $3,000,000. The number
of RSUs that you will receive will be based on the closing price of Aetna common
stock on the effective date of the grant, in accordance with Company grant
practices.  These RSUs will vest on the three year anniversary of the award
date.  The RSU grant will be subject to you agreeing to the terms of the award
agreement and the plan.


1

--------------------------------------------------------------------------------








We will also recommend to the Board of Directors' Committee on Compensation and
Talent Management an annual 2015 Long-term Incentive (LTI) grant of $4,000,000.
This grant will be comprised of $2,800,000 in Aetna stock appreciation rights
(SARs) and $1,200,000 in performance stock units (PSUs). The number of SARs and
PSUs that you will receive will be based on a valuation factor and the closing
price of Aetna common stock on the effective date of the grant, in accordance
with Company grant practices.


We will recommend to the Committee on Compensation and Talent Management that
future PSU grants have associated performance measures that will be specific to
the businesses under your direction, with a maximum unit multiplier of 300% or
higher.


You may remain non-executive Chairman of Caesars until your anticipated
departure from said role in May of 2016.


As an employee in an executive Career Level, you are expected to achieve a
certain level of ownership in Company stock to better align the interests of
senior executives with Company shareholders.  Specifically, we expect you to own
shares of stock in the Company with a dollar value greater than or equal to 300%
of your base salary.  If, at the time of vesting or exercise an executive has
not achieved his or her stock ownership requirement, up to a 50% sales
restriction will be applied to after-tax shares.  In addition to retaining
shares from vesting or exercise of equity grants, there are a variety of Company
programs currently available to you to build your stock ownership position. 
Additional program details will be made available to you with your award.


You will receive payment for fifty two weeks (52) weeks of salary in lieu of
amounts payable under any Company severance and salary continuation benefits
plan, upon delivery of a release of any employment-related claims and covenants
in form and substance satisfactory to the Company, if either of the following,
in Company’s reasonable discretion, occurs: (i) Company terminates your
employment for reasons other than Cause; or (ii) you resign your employment
because you are required to report to a company officer other than the company's
chief executive officer. For this purpose the term "Cause" shall mean your (i)
willful failure to perform substantially your duties as an employee of the
company (other than due to physical or mental illness) after reasonable notice
from the company, (ii) engagement in serious misconduct that is injurious to the
company, any subsidiary or any affiliate, (iii) conviction of, or entrance of a
plea of nolo contendere to, a crime that constitutes a felony, (iv) breach of
any written covenant or agreement not to compete with the company, any
subsidiary or any affiliate or (v) breach of your duty of loyalty to the company
which shall include, without limitation, (A) disclosure by you of confidential
information pertaining to the company, any subsidiary or any affiliate, (B)
harmful interference by you in the business or operations of the company, any
subsidiary or any affiliate, (C) attempt by you to directly or indirectly to
induce any employee, insurance agent, insurance broker or broker-dealer of the
company, any subsidiary or any affiliate to be employed or perform services
elsewhere, (D) attempt by you, directly or indirectly, to solicit the trade of
any customer or supplier, or prospective customer


2

--------------------------------------------------------------------------------






or supplier, of the Company to do business other than with the Company or (E)
any breach or violation of the Company's Code of Conduct.


For the purpose of Paid Time Off (PTO) accrual only, you will earn twenty-eight
(28) PTO days as if you had ten (10) years of service. In your first partial
calendar year of employment, your PTO accrual will be pro-rated, based on your
hire date. PTO includes time out of the office for vacation, personal time,
family illness, and incidental sick days.


You will be eligible to participate in our contributory health and welfare
benefit plans in accordance with the terms of any applicable and available
plans. This presently consists of medical, dental, life, disability, flexible
spending accounts and accident benefits. Once you begin work, you can enroll for
coverage through our Intranet site. You can access information on our various
benefit programs, services and associated costs at www.Aetna.com/working.


This offer is based on the information you provided in the Aetna Employment
Application and is contingent upon successful completion of a background check,
and passing a urinalysis drug test as part of the standard pre-employment
process. Your test must be scheduled and taken no later than two business days
from the date you verbally accepted Aetna’s offer of employment. Aetna’s
Candidate Information sheet, enclosed, provides instructions you must follow to
schedule and take your drug test within the timeframe noted above.
 
In addition, if you have previously worked for a government entity, this offer
is contingent upon a review of any restrictions your prior government employer
may place on your ability to perform the duties of this job. Further, any
outside affiliations/directorships are subject to review and approval for
potential conflicts of interest pursuant to the Company’s Code of Conduct.


If you have a disability and will need an accommodation to perform the essential
functions of your job, please call Aetna's HR Contact Center at 1-800-238-6247. 
They will collect your contact information and refer your request to
Aetna's Workplace Accommodations Unit.  This unit will then contact and work
with you to identify and implement a reasonable accommodation.


Federal law requires us to use the I-9 form to verify the legal authorization of
all new employees to work. You must bring appropriate documentation to verify
both your identity and employment eligibility on your first day. Please review
the enclosed materials that provide information about the List of Acceptable
Documents you must bring to work on your first day in order to complete the I-9
form. If an item from List “B” is presented the document must include a
photograph.


In addition, Aetna participates in the federal E-Verify Program. Under the
E-Verify Program, documents used to determine employment authorization are
subject to verification by the Social Security Administration and Department of
Homeland Security through their databases.




3

--------------------------------------------------------------------------------






There must be an exact match between the employee name you provided us and the
name associated with your social security number and listed with the Social
Security Administration. If the names do not match, we may not be able to hire
you or your employment could be terminated later. Therefore, please follow up
with the Social Security Administration to resolve any discrepancies. Employees
hired/rehired in all states must meet the requirements of the E-Verify Program.
In the event that we are unable to get a confirmation from the Department of
Homeland Security and/or cannot determine the validity of the documents
presented, we may terminate your employment.


This offer is made based on your representation that your accepting this
position and performing your job responsibilities will not violate any
restrictive covenants in favor of any present and/or former employers. We expect
that you will comply with all of your restrictive covenants and other
obligations, including any obligation not to disclose confidential or
proprietary information, and that you will not breach any such covenants or
obligations during the course of your employment with the company.


Aetna expects you to treat confidential and proprietary information-both that
belonging to Aetna and that belonging to other companies-appropriately. This
includes not disclosing or using any confidential or proprietary information or
trade secrets from prior employers. If you are not sure if this applies to you,
you should seek legal advice. To protect the company’s proprietary information,
as a condition of your employment, you will be required to sign and return the
attached Non-Solicitation, Confidentiality and Assignment Agreement.


This offer and your acceptance of that offer also are contingent upon your
agreement to use the Company’s mandatory/binding arbitration program rather than
the courts to resolve employment-related legal disputes. In arbitration, an
arbitrator instead of a judge or jury resolves the dispute, and the decision of
the arbitrator is final and binding. The enclosed materials should answer any
questions you have about Aetna’s Employment Dispute Arbitration Program. With
respect to claims subject to the arbitration requirement, arbitration replaces
your right and the company’s right to sue or participate in a lawsuit. You are
advised to, and may take the opportunity to, obtain legal advice before final
acceptance of the terms of this offer. You will be required to complete an
electronic version of the enclosed Employment Dispute Arbitration
Acknowledgement Form on your start date.


Please be reminded that this letter is not an employment contract. Aetna is an
“at will” employer and makes no representation to you of continued employment.
While the company hopes that its employment relationship with its employees will
be mutually enjoyable and lasting, employees may terminate their employment at
any time, with or without cause, or notice and the company may do the same.
Please note, this letter contains all of the terms of the company's offer to
you. You may not rely on any verbal or other inducement which is not in this
letter. You will also be expected to comply by Aetna’s policies and procedures.


Your New Employee Orientation will be delivered on your start date. Look out for
the “Welcome to Aetna” email that will start you off on your orientation
experience. The email will


4

--------------------------------------------------------------------------------






provide a link to our orientation web site. On the site you will be provided
with information needed to help you sign up for benefits, perform payroll
administration functions, obtain your employee I.D. badge and parking
information etc.


At Aetna, we work every day to ensure the power of health is in your hands. Our
employees are vital to enabling us to become the global leader in empowering
people to live healthier lives. Together we can all make a difference.


Once again, I am delighted to extend this offer to you and look forward to your
acceptance. Please acknowledge your acceptance of this offer by signing the
enclosed copy of this letter, the enclosed copy of the
non-solicitation/confidentiality/assignment agreement, and returning within
seven (7) days after receipt. If you have any questions, please do not hesitate
to call me.


Sincerely,


Aetna Life Insurance Company


By: /s/ Mark Bertolini
Mark Bertolini


Accepted: /s/ Gary W. Loveman     Date:         9/21/15    


c: Kathleen Gioffre


Enclosures




5

--------------------------------------------------------------------------------






Description of Aetna's Employment Dispute Arbitration Program
Following are the provisions of Aetna's Employment Dispute Arbitration Program:


1.
Except as otherwise specified, all employment-related legal disputes between
employees and the Company will be submitted to and resolved by binding
arbitration, and neither the employee nor the company will file or participate
as an individual party or member of a class in a lawsuit in any court against
the other with respect to such matters. This shall apply to claims brought on or
after the date the employee becomes subject to this Program, even if the facts
and circumstances relating to the claim occurred prior to that date and
regardless of whether the employee or the Company previously filed a
complaint/charge with a government agency concerning this claim.

2.
For purposes of this Program, the "Company" includes Aetna Inc., its
subsidiaries and related companies, their predecessors, successors and assigns,
and those acting as representatives or agents of those entities. "Employee"
includes current and former employees of the Company.

3.
This Program does not apply to workers' compensation claims, unemployment
compensation claims, and claims under the Employee Retirement Income Security
Act of 1974 ("ERISA") for employee benefits. A dispute as to whether this
Program applies must be submitted to the binding arbitration process set forth
in this Program.

4.
The employee and/or the Company may seek emergency or temporary injunctive
relief from a court in accordance with applicable law. However, after the court
has issued a ruling concerning the emergency or temporary injunctive relief, the
employee and the Company shall be required to submit the dispute to binding
arbitration pursuant to this Program.

5.
Unless otherwise agreed, the arbitration will be administered by the American
Arbitration Association (the "AAA") and will be conducted pursuant to the AAA's
Employment Arbitration Rules and Mediation Procedures (the "Rules"), as modified
in this Program, in effect at the time the request for arbitration is filed. For
more information, visit the AAA website.

6.
If the Company initiates a request for arbitration, the Company will pay all of
the administrative fees and costs charged by the AAA, including the arbitrator's
compensation and charges for hearing room rentals, etc. If the employee
initiates a request for arbitration or submits a counterclaim to the Company's
request for arbitration, the employee shall be required to contribute One
Hundred Dollars ($100.00) to those administrative fees and costs, payable to the
AAA at the time the employee's request for arbitration or counterclaim is
submitted. The Company may increase the contribution amount to no more than the
maximum permitted under the AAA rules then in effect. In all cases, the employee
and the Company shall be responsible for payment of any fees assessed by the
arbitrator as a result of that party's delay, request for postponement, failure
to comply with the arbitrator's rulings and for other similar reasons.

7.
The employee and the Company may choose to be represented by legal counsel in
the arbitration process and shall be responsible for their own legal fees,
expenses and costs. However, the arbitrator shall have the same authority as a
court to order the employee or the Company to pay some or all of the other's
legal fees, expenses, and costs, in accordance with applicable law.



6

--------------------------------------------------------------------------------






8.
Unless otherwise agreed, there shall be a single arbitrator, selected by the
employee and the Company from a list of qualified neutrals furnished by the AAA.
If the employee and the Company cannot agree on an arbitrator, one will be
selected by the AAA.

9.
Unless otherwise agreed, the arbitration hearing will take place in the city
where the employee works or last worked for the Company. If the employee and the
Company disagree as to the proper locale, the AAA will decide.

10.
The employee and the Company shall be entitled to conduct limited pre-hearing
discovery. Each may take the deposition of one person and anyone designated by
the other as an expert witness. The party taking the deposition shall be
responsible for all associated costs, such as the cost of a court reporter and
the cost of an original transcript. Each party also has the right to submit one
set of ten written questions (including subparts) to the other party, which must
be answered under oath, and to request and obtain all documents on which the
other party relies in support of its answers to the written questions.
Additional discovery may be permitted by the arbitrator upon a showing that it
is necessary for that party to have a fair opportunity to present a claim or
defense.

11.
The arbitrator shall apply the same substantive law that would apply if the
matter were heard by a court and shall have the authority to order the same
remedies (but no others) as would be available in a court proceeding. The time
limits for requesting arbitration or submitting a counterclaim and the
administrative prerequisites for filing an arbitration claim or counterclaim are
the same as they would be in a court proceeding. The arbitrator shall consider
and decide dispositive motions (motions seeking a decision on some or all of the
claims or counterclaims without an arbitration hearing) filed by any party

12.
All proceedings, including the arbitration hearing and decision, are private and
confidential, unless otherwise required by law. Arbitration decisions may not be
published or publicized without the consent of both the employee and the
Company.

13.
Unless otherwise agreed, the arbitrator's decisions will be in writing with a
brief summary of the arbitrator's opinion.

14.
The arbitrator's decision is final and binding on the employee and the Company.
After the arbitrator's decision is issued, the employee or the Company may
obtain an order of judgment from a court and may obtain a court order enforcing
the decision. The arbitrator's decision may be appealed to the courts only under
the limited circumstances provided by law.

15.
If the employee previously signed an agreement, including but not limited to an
employment agreement, containing arbitration provisions, those provisions are
superseded by the arbitration provisions of this Program.

16.
If any provision of this Program is found to be void or otherwise unenforceable,
in whole or in part, this shall not affect the validity of the remainder of the
Agreement. All other provisions shall remain in full force and effect.



The Company may modify or eliminate this program. However, with respect to an
employee or former employee who has agreed to be bound by the terms of this
program, the Company may only modify or eliminate the program with that
individual's consent (or as required by law).






7

--------------------------------------------------------------------------------






Questions and Answers about the Employment Dispute Arbitration Program


The following questions and answers are designed to provide additional
information about Aetna's Employment Dispute Arbitration Program.


What is arbitration? In arbitration, each side presents its position in a
formal, confidential hearing to an impartial, outside arbitrator whom they have
selected. The process often involves the testimony of witnesses, depositions,
and the formal introduction of evidence. The arbitrator then makes a final,
binding decision.


Why does Aetna want us to use binding arbitration? The Company's goal is to
resolve employment-related disputes between Aetna and its employees in a fair,
cost-effective and prompt manner. The Company believes binding arbitration will
better achieve those objectives than the traditional litigation process. Many
companies, including a number of our competitors (such as CIGNA, Wellpoint and
United Healthcare) have implemented binding arbitration programs.


Does this mean that if I have an employment-related legal dispute with Aetna and
it is not resolved through less formal means, the dispute will not be decided by
a judge or jury? Yes. While some disputes are not subject to the arbitration
provisions, all "covered" disputes will be submitted to a neutral arbitrator who
will use the American Arbitration Association's (AAA's) Employment Arbitration
Rules and Mediation Procedures, as modified by Aetna's Employment Dispute
Arbitration Program, and will make a final and binding decision. These Rules are
available online at the AAA Website, and we encourage you to read them
carefully.


Will the arbitrator have the authority to award the same type of monetary and
non-monetary relief as a judge or jury? Yes. The arbitrator will be able to
award the same types of relief as a judge or jury. Likewise, the arbitrator
cannot grant remedies that are unavailable in court.


What if I disagree with the arbitrator's decisions? Can I appeal to a court?
Except in very limited circumstances (for example, where fraud on the part of
the arbitrator is claimed), an arbitrator's decision is final and binding on
both the employee and the Company. One reason why arbitration generally results
in a more prompt outcome is that in most situations the arbitrator's decision is
not subject to appeal by either party.


Will I have as much time to file an arbitration claim as I would to file a
lawsuit? Yes. The time limits are the same as they would be in a court
proceeding.


Who pays for the arbitration costs? Except for a nominal administration fee that
must be paid by an employee at the time of filing an arbitration claim with the
AAA, Aetna pays the fees and expenses charged by the AAA, including the neutral
arbitrator's compensation. Each party is required to pay fees assessed as a
result of its own delay, request for postponement/cancellation of a scheduled
hearing or failure to comply with an arbitrator's rulings, etc.


If I decide to be represented by a lawyer in the arbitration proceeding, who
pays my legal fees? Just as in the traditional legal process, each party may
choose to be represented by counsel and is responsible


8

--------------------------------------------------------------------------------






for payment of its own legal fees. However, the arbitrator has the same
authority as a judge to order one party to pay the other party's legal fees
and/or costs and expenses.


What if I am already subject to an arbitration requirement in another employment
agreement I have with the Company? The current agreement replaces any and all
arbitration clauses contained in other employment agreements you may have with
the Company.


Do the arbitration provisions cover only future claims I may have?     Any
"covered" employment-related claim that you bring on or after the date you
become subject to Aetna's Employment Dispute Arbitration Program is subject to
arbitration, even if the facts and circumstances surrounding the claim occurred
earlier and regardless of whether you previously filed a complaint/charge with a
government agency concerning the claim.


Do the arbitration provisions also cover employment-related claims that Aetna
may have against me? Yes. The provisions are mutual and also require Aetna to
arbitrate any "covered" employment-related claims it may have against you.     


Do the arbitration provisions preclude me from filing a charge with the Equal
Employment Opportunity Commission (EEOC) or a similar agency? No. The
arbitration provisions do not preclude you from filing a charge with the EEOC or
similar agency. In fact, if filing a charge or complaint with a government
agency would otherwise be required before filing a lawsuit, the same
requirements must be met before filing an arbitration claim.


9

--------------------------------------------------------------------------------








If I have additional questions as to how the arbitration program works, who
should I contact? You may contact the HR Contact Center.
This page is for your information. You will be required to complete an
electronic version of this form on your start date.
 
Aetna Employment Dispute Arbitration Program
Acknowledgement
 
 
 
I acknowledge that:
 
 
•
I received a description of Aetna’s Employment Dispute Arbitration Program and
accompanying Questions and Answers and was offered an opportunity to review
these materials.



•
I was advised that with respect to claims subject to arbitration, arbitration
replaces my right and the Company’s right to sue or participate in a lawsuit. I
was further advised of my right to obtain legal advice about arbitration before
accepting the terms of my job offer.



•
My offer of employment was contingent upon my agreement to use Aetna’s
mandatory/binding arbitration program rather than the courts to resolve
employment-related legal disputes. I agree to do so.

 
      
Your electronic acknowledgment will be retained indefinitely as a part of
Aetna's company records. You and your department owner will receive only an
email copy of your acknowledgement. It is recommended you keep your copy of the
email confirmation for your personal records.


 
 
 
 
 



Additional Information
 
 
 
 
 


I certify that I am a minor and I need to have my acknowledgement signed by a
parent or legal guardian and the signed acknowledgement must be returned to my
department owner.






10